Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  135244                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 135244
                                                                     COA: 270464
                                                                     Macomb CC: 05-005048-AR
                                                                     41st Dist Ct: 04-009334
  LORRI ELIZABETH NICHIOW-
  BRUBAKER,
            Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 18, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 19, 2008                   _________________________________________
           l0211                                                                Clerk